Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (10/30/2018), is being examined under the first inventor to file provisions of the AIA .   Claims (1-17) were examined in a Non-Final on 04/16/2020. A Final office action in response to Applicants submission on 7/16/2020 was mailed on 9/16/2020. Claims 1, 3-11 and 13-18 were examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 and 11/13/2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in 
which the invention was made.

Claims 1, 3-8, 11, 13-15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al (US 20050103275) in view of Sriraman et al (US 20170018411) and Hao et al (US 20180190526).
Sasaki et al disclose a substrate treating apparatus comprising: a chamber having a treatment space in the interior thereof (Fig 1-2);  5a support unit configured to support a substrate in the treatment space (44); a gas supply unit configured to supply a gas into the treatment space (31); and a plasma source configured to generate plasma from the gas (36), wherein the support unit further includes: a support plate (45,46), on which the substrate is positioned;  10a ring assembly surrounding a circumference of the support plate and having a ring-shaped electrode (5, 51); and a voltage applying unit (52) configured to control an incident angle of the plasma onto the substrate by applying a voltage to the ring-shaped electrode (As seen in Fig 3A-3D plasma sheath distorts at the edge of the substrate causing plasma non-uniformity and angle of incidence).  Sasaki further discloses another embodiment where the ring assembly has rings 213 and a lower ring 213 (Fig 8) where an electrode may be embedded in either of the rings 213 and 213a (Para 69).  Regarding first ring disposed between the focus ring and the lower ring and also claim 6 an electrode in ring 213 would read on a metallic material provided between the focus ring and lower ring. Additionally Sasaki discloses several configurations for the focus ring 213 
As discussed above Sasaki et al disclose voltage applying unit but does not explicitly disclose 15a base plate of a conductive material, a DC power source configured to apply a DC voltage to the base plate; and a plurality of connecting bodies connecting the base plate and the ring- shaped electrode, formed of a conductive material, and spaced apart from each other.
This is however, only, a connection of DC voltage to the conductive ring done routinely by one of ordinary skill in the art. Having more than one connection (plurality of connecting bodies) from one power supply to one ring conductor is mere duplication of parts and patentably obvious.
Sriram et al disclose a plasma processing chamber where power is connected to an edge ring for the purpose of modifying sheath boundary and reduce ion tilting (Fig 2B-1 and para 57). Sriram et al disclose that  though a single edge ring RF feed 206 is shown, it will be appreciated that there may be several such RF feed structures positioned within the ESC 103. In some implementations, a plurality of edge ring RF feed structures are symmetrically positioned about the ESC 103. In one implementation, the edge ring RF feed 206 is configured to extend through the ESC 103 and through a through-hole defined in the edge ring assembly 200 to connect to the annular electrode 202. In one implementation, the edge ring RF feed 206 extends to the annular shelf 134, where it makes connection to another connector (points to connector corresponding to base plate) that is connected to the annular electrode 202. It will be appreciated that as there may be several edge ring RF feeds 206, there may likewise be several such corresponding connection points (para 79-81). The intermediate connector being made of a conductive material is therefore re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) that the shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape was significant. (Also see MPEP 2144.04(d)). 
Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to have DC voltage connected to ring shaped electrode through plurality of connectors through a base plate of conductive material. 
Regarding claim 6 an electrode in ring 213 would read on a metallic material provided between the focus ring and lower ring.
Regarding claim 7 quartz as a material of focus ring was well known and also disclosed by Sasaki et al (Fig 28-14 and para 3). 
Additionally, regarding ring assembly particularly stacks of conductor and dielectric layers, Hao et al disclose a plasma apparatus and disclose plurality of rings around the substrate holder and teach that an edge ring 34 could include additional ring structure (48, 52, 56 and 60)  for the purpose of controlling process uniformity, or desired electrical or RF coupling characteristics (para 0017). Regarding seconding ring Hao disclose this as (48). 
Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to replace the structure of Sasaki et al with claimed layers. It is noted that positioning of rings could be optimized since height, applied voltage, ground or the material of the ring allows many structures to get the same result. Moreover this would be merely a rearrangement of parts. 

Claims 9-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al (US 20050103275) in view of Sriraman et al (US 20170018411) and further in view of Hao et al (US 20180190526) and Chishio Koshimizu (US 8426317). 
Sasaki et al in view of Sriraman et al do not explicitly disclose filter associated with application of DC voltage.
Chishio Koshimizu discloses a filter to isolate applied DC voltage from RF (Fig 1-232). 
Regarding specific connection structure claimed in claims 3-5, 8, 13-15 the claimed structure would be obvious in view of the teaching of Sriram et al as discussed above. 
It would have been obvious to have a filter in order to isolate RF and DC so that they could work according to requirement of the design.

Response to Amendment and arguments
Applicant argues that Sasaki fails to teach or reasonably suggest "wherein the ring assembly includes: a focus ring surrounding an upper portion of the substrate positioned on the support plate; a lower ring of an insulation material surrounding a lower portion of the support plate and provided under the focus ring, and having the ring-shaped electrode; a first ring disposed between the focus ring and the lower ring; and a second ring surrounding the focus ring, the first ring, and the lower ring, and wherein the lower ring is outside the lower portion of the support plate," as recited in independent claim 1.
In response it is noted that Sasaki discloses a ring assembly which may be configured in several different ways. For example the two stacks of rings 213 and 213a could each be configured according to Figures 9-15. So that the ring assembly for example could include 213 configured in two parts where the lower part could be metallic corresponding to first ring (for 
Applicant argues that the statement “[i]t is noted that positioning of rings could be optimized since height, applied voltage ground or the material of the ring allows many structure to get the same result” is conclusory.
In response it is noted that this statement depends upon teaching of the prior art and not made by the Examiner. For example as noted above, Hao taught this in para 48. Another reference Nezu et al (not relied upon in rejection but being pertinent) teaches using stacks of different materials to affect plasma at the peripheral region.
One of ordinary skill in the art would know from numerous references the teaching of the effect on plasma exerted by the dielectric or conductive property of focus rings.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nezu et al (2004/0074605) discloses several configuration of focus rings including stacks of dielectric or conductive material in order to present a desired combination to plasma in order to control the plasma density at the peripheral region of the substrate. Regarding second ring Ichino et al (US 2010/0203736) discloses similar structure (10) around a stack of ring structure (Fig 1).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAM N. KACKAR
Primary Examiner
Art Unit 1716